IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF DISCIPLINE OF                        No. 69697
                  LYNN R. SHOEN, BAR NO. 1197.
                                                                               FILED
                                                                                APR 2 2 2016
                                                                               TR/COE K. LINDEMAN


                                                                            BCyL4
                                                                              HI DEPa


                    ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                              This is an automatic review of a Southern Nevada
                  Disciplinary Board hearing panel's recommendation that this court
                  approve, pursuant to SCR 113, a conditional guilty plea agreement in
                  exchange for a stated form of discipline for attorney Lynn R. Shoen.
                  Under the agreement, Shoen admitted to over 40 violations including RPC
                  1.3 (diligence), RPC 1.4 (communication), RPC 1.8 (conflict of interest:
                  current clients: specific rules), RPC 1.15 (safekeeping property), RPC 3.4
                  (fairness to opposing party and counsel), RPC 8.1(a) (bar admission and
                  disciplinary matters), and RPC 8.4 (misconduct).
                              The agreement provides for a four-year and six-month
                  suspension beginning retroactively on April 24, 2014, when this court
                  temporarily suspended Shoen from the practice of law, and the payment of
                  $25,100 in restitution to be made in monthly payments and to be paid in
                  full within one year of this court's approval of the guilty plea. During the
                  remaining term of Shoen's suspension, she is required to take 6 CLE
                  classes per year until she is reinstated and she must pass the MPRE
                  examination within 6 months of applying for reinstatement. Further,
                  upon Shoen's reinstatement, she will be prohibited from maintaining her
                  own practice, must work under the supervision of another attorney with at
SUPREME COURT
     OF
   NEVADA

(0) I 5,47A aeo                                                                    IL° -1Z-7-07)i
                least 15 years of experience, and may never be a signatory to or have any
                access to any trust account, client or third-party funds of any kind,
                regardless of their characterization such as a "flat-fee." Additionally, the
                agreement requires Shoen to pay the costs of all the disciplinary
                proceedings.
                              Based on our review of the record, we conclude that the guilty
                plea agreement should be approved.         See SCR 113(1). Considering the
                duties violated and the aggravating and mitigating circumstances, we
                conclude that the four-year and six-month suspension, the payment of
                restitution, and the prohibition on Shoen maintaining her own law
                practice or having access to client or third-party funds is sufficient to serve
                the purpose of attorney discipline    See In re Lerner, 124 Nev. 1232, 1246,
                197 P.3d 1067, 1077-78 (2008) (setting forth factors to be considered);
                State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28
                (1988) (explaining purpose of attorney discipline). While Shoen's
                misconduct is egregious and her continued misconduct after the first bar
                complaint was filed is troublesome, we conclude that the plea agreement's
                prohibition on her maintaining her own law practice or having access to
                client or third-party funds sufficiently protects the public and the legal
                profession.
                              We hereby impose a four-year and six-month suspension
                beginning retroactively on April 24, 2014. Further, Shoen shall pay
                $25,100 in restitution as outlined in the plea agreement, to be made in
                monthly payments and paid in full within one year of the date of this
                order. The payment of restitution is a condition precedent to the
                submittal of an application for reinstatement. Shoen must take 6 CLE
                classes per year until she is reinstated and she must pass the MPRE

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                 examination within 6 months of applying for reinstatement. Further,
                 upon Shoen's reinstatement, she is prohibited from maintaining her own
                 practice and must work under the supervision of another attorney who has
                 at least 15 years of experience. Shoen is also prohibited from being a
                 signatory to or having any access to any trust account or client or third-
                 party funds of any kind, regardless of the characterization of those funds,
                 such as "flat-fee." Additionally, Shoen must pay the costs of all the
                 disciplinary proceedings, excluding Bar Counsel and staff salaries, within
                 180 days of receipt of a billingS from the State Bar.   See SCR 120. The
                 parties shall comply with SCR 115 and SCR 121.1.
                             It is so ORDERED.

                                          IN

                                          ((WI                   C. J.
                                         Parraguirre


                                            j.
                 H rty

                        iitta

                 Cher                                      Saitta


                                                                Piekuti                J.
                 Gibbons                                   Pickering



                 cc:    Chair, Southern Nevada Disciplinary Board
                        Marquis Aurbach Coffing
                        C Stanley Hunterton, Bar Counsel, State Bar of Nevada
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Officer, United States Supreme Court
SUPREME COURT
      Of
    NEVADA
                                                       3
(0) 194Th ($00